Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142935                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JOHN GREGORY POULOS, by his                                                                              Brian K. Zahra,
  Conservator, Carl L. Bekofske,                                                                                      Justices
               Plaintiff-Appellee,
  v                                                                 SC: 142935
                                                                    COA: 299514
                                                                    Genesee CC: 09-091903-NH
  GENESYS REGIONAL MEDICAL CENTER
  and DR. LANDISMAN,
             Defendants-Appellants,
  and
  DR. KORTE and FLINT GASTROENTEROLOGY
  ASSOCIATES, P.C.,
             Defendants.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 8, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should now be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2011                  _________________________________________
           d0919                                                               Clerk